﻿111.	I extend to you, Sir, warm congratulations on your election to the presidency of the thirty-eighth session of the General Assembly. We know that with your wide diplomatic experience and your intimate knowledge of the United Nations you will guide our deliberations with wisdom and success.
112.	I take this opportunity also to pay a special tribute to your predecessor, Mr. Imre Hollai, the Deputy Foreign Minister of the Hungarian People's Republic, who displayed remarkable statesmanship and skill in his leadership of the thirty-seventh session. It was a pleasure for my delegation to serve as one of his Vice-Presidents.
113.	May I express our deep appreciation to the Secretary-General for his untiring efforts in the service of the Organization and in trying to ensure that it fulfils its ideals and objectives. I assure him that in these efforts, he can count on the full support and encouragement of Uganda. We recall with pleasure the Secretary-General's visit to Uganda in February of this year.
114.	I congratulate most warmly the Government and people of Saint Christopher and Nevis on their attainment of independence. We welcome this new nation to the United Nations and look forward to a relationship of friendship and co-operation.
115.	Since I addressed the Assembly at the last session, the general international situation has
continued to deteriorate. Of particular concern to my country is the situation in southern Africa, which has become ever more grave and dangerous.
116.	Although there exists a global consensus on the urgent need for independence for Namibia, the attainment of this goal has continued to elude us. Last August, in accordance with the mandate given to him by Security Council resolution 532 (1983), the Secretary-General held consultations with the front-line States and South Africa. His report shows that almost all outstanding issues envisaged in Security Council resolution 435 (1978) and in the United Nations plan for the independence of Namibia have been resolved, yet the prospects for the early implementation of resolution 435 (1978) remain as bleak as ever.
117.	South Africa, with the encouragement of the United States, insists on the extraneous and irrelevant issue of linkage between the independence of Namibia and the withdrawal of Cuban troops from Angola. As we 
have had occasion to state before, the question of independence for Namibia is a clear-cut colonial issue, whereas the presence of Cuban troops in Angola is a bilateral arrangement between two sovereign States.
118.	Uganda rejects all attempts to cast the struggle for liberation and the decolonization process in the mould of East-West rivalry. We are disturbed that the United States, which is a member of the Western contact group and which should be using its full weight to press for South African withdrawal from Namibia, has instead invested its efforts in forging a linkage never contemplated by the United Nations plan.
119.	Meanwhile, South Africa has taken advantage of the lull in the process of negotiations to intensify repression in Namibia and stifle the legitimate aspirations of the Namibian people. It has continued to hatch fraudulent schemes and impose puppet leaders for the sole purpose of preventing the inevitable victory of the Namibian people under the leadership of SWAPO.
120.	We reiterate our view that Security Council resolution 435 (1978) remains the only basis for a peaceful settlement of the question of Namibia. We call on the Security Council to resume its responsibility fully in connection with the implementation of that resolution. We reject all concepts of linkage, by whatever name they may be called.
121.	In South Africa itself the apartheid regime continues the ruthless oppression and exploitation of the vast majority of people of that country. State-sanctioned violence, arbitrary arrests, intimidation and assassination of opponents of apartheid and the policy of creating bantustans are all aspects of the machinery of oppression that thrives in South Africa. Last June we were horrified that in spite of the appeals of the Security Council, the General Assembly and many Governments around the world, the South African authorities proceeded with the execution of three freedom fighters, members of the African National Congress.
122.	We have always warned that the South African racist regime was sitting on an active volcano. That volcano is now showing signs everywhere of erupting. Mere cosmetic changes such as the so-called constitutional reforms will not prevent that eruption. The only preventive measure against total eruption and a consequent blood bath is the complete eradication of the evil system of Those who continue to collaborate with the racist regime must share responsibility for the violence that is escalating in South Africa.
123.	Recently my delegation learned with great concern about reports that the United States Department of State had approved a request from seven United States companies to provide technical and maintenance services for a South African nuclear-power installation near Cape Town. We can neither understand nor accept this development. We call on the United States Government to respond positively to the appeals already issued by the Group of African States and the Chairman of the Special Committee Against  apartheid calling for the revocation of this approval.
124.	There is need to ensure full and effective implementation of Security Council resolution 418 (1977) on an arms embargo against the racist	regime.
125.	South Africa has continued unabated its campaign of destabilization against the front-line States. Last May South Africa launched a major air raid into Mozambique. South Africa continues to occupy the southern territory of Angola and recently a massive air and ground attack was carried out further inside Angola. Lesotho is being subjected to great pressures from South Africa. The other front-line States all continue to feel the impact of South Africa's campaign of destabilization. We appeal to the international community to give all assistance to the front-line States, which are paying a high price for their commitment to the liberation of southern Africa.
126.	It is clear to Uganda that the illegal occupation of Namibia, the policy of apartheid and South Africa's acts of aggression against the front-line States all constitute a serious threat to international peace and security, for which the Security Council should impose comprehensive mandatory sanctions against South Africa.
127.	The Government and people of Uganda remain unequivocally committed to the total liberation of southern Africa. We salute the people of Namibia under the leadership of SWAPO, their sole and authentic representative, and the liberation movements of South Africa, for their courage and determination in the struggle against the racist apartheid regime.
128.	Uganda remains deeply concerned about the dangerous situation in the Middle East. Recent developments in Lebanon underline the need to address urgently all aspects of the Middle East problem. Since its inception, the United Nations has sought a negotiated and peaceful settlement to the Middle East conflict, yet the conflict continues to escalate in all its manifold dimensions. The failure to achieve a settlement has not arisen because the international community has been oblivious to the primary causes of the conflict. In numerous resolutions the Assembly has reaffirmed that the full realization of the inalienable rights of the Palestinian people is a prerequisite for the attainment of a comprehensive, just and lasting solution and, consequently, a durable peace in the region.
129.	Failure to reach a settlement stems from the fact that Israel has repeatedly spurned and rejected the resolutions of the United Nations. Israel has chosen instead the dangerous option of aggression, conquest, annexation and the denial of the political, economic and social rights of the Palestinian people. The time has come for the United Nations to take affirmative action aimed at restoring the rights of the Palestinian people. In this connection Uganda fully endorses the Geneva Declaration on Palestine, which was adopted recently at the International Conference on the Question of Palestine? The Declaration provides a good basis for beginning the process of a negotiated settlement in the Middle East.
130.	Developments in Central America give us cause for great concern. We cannot remain indifferent to the suffering of the peoples of that region. We maintain the view that the peoples of Central America should be left to determine their own destinies freely without any outside interference. In this connection we commend and support fully the efforts of the Contadora Group.
131.	On the question of Cyprus, we note with deep regret that, in spite of the commendable efforts of the Secretary-General, a solution seems far away. We believe that any settlement of the question of Cyprus must ensure the unity, sovereignty, independence and non-aligned status of that country.
132.	Uganda continues to support the aspiration of the Korean people to the peaceful reunification of the Korean peninsula. The division of the Korean peninsula is an injustice that must be rectified through early reunification, freely achieved and without any external interference. We welcome the special efforts of the Government of the Democratic People's Republic of Korea towards the achievement of this goal. 

133.	We are saddened by the continuing conflict between Iran and Iraq. We once again appeal to the two countries to bring this tragedy to an end.
134.	My delegation reaffirms its support for the struggle of the Saharan people for genuine self-determination in accordance with the framework formulated by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth session, held at Addis Ababa last June. We appeal to the parties to the conflict to abide by the OAU consensus.
135.	The arms race continues at a very dangerous pace. The level of resources devoted to it has now reached the astronomical figure of $800 billion. This figure contrasts sharply with the steep decline in the resources being allocated for economic and social development. The production, stockpiling and deployment of weapons of all types have increased dramatically.
136.	It is clear that the escalating tension between the two super-Powers is most dangerous to international peace and security. We appeal to the super-Powers to exercise maximum restraint for the sake of peace in the world, the peace on which everything else depends.
137.	We recognize the peculiar and vital position of the major Powers in any negotiations concerning disarmament. We call upon them to respond to the calls for the rapid conclusion of arms reduction agreements. We also call upon them not to extend the arms race from the earth to outer space.
138.	At the last session of the General Assembly we expressed our deep concern at the alarming dimensions of the global economic crisis. One year later, I very much regret to say that the world economic situation has continued to deteriorate. The spirit of international cooperation in the economic and social sectors has waned. Today the crisis in international economic relations is a major source of instability in many countries and a real threat to world peace and security. Although the crisis has to varying degrees affected all countries, it has hit the developing countries hardest, particularly the least developed among them. The recession which continues to grip the world economy has worsened the living conditions of millions of people in the developing countries.
139.	The efforts which the developing countries have made to find meaningful solutions to the structural crisis facing the world economy have been met with lukewarm or negative responses by the major industrialized countries. The initiative of the developing countries concerning the launching of global negotiations on international economic co-operation for development has not yet, after four years, yielded the desired results, precisely because some developed countries have been reluctant, for short- term gains, to generate the necessary political will.
140.	My delegation shares the firm conviction expressed by the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi, with regard to these negotiations, namely, that they remain the most important and comprehensive endeavour of the international community to restructure international economic relations, accelerate development of the economies of the developing countries and strengthen multilateral economic co-operation on the basis of mutual benefit.
141.	It is, therefore, regrettable that the flexibility shown by the developing countries in the negotiations ha? not been matched by a positive and concrete response from the major industrialized countries, which have remained silent on the latest proposals of the developing countries. We hope that this session will witness the launching of the global negotiations, in accordance with the two-phase approach proposed at New Delhi by the Conference of non-aligned countries.
142.	The dismal outcome of the sixth session of the United Nations Conference on Trade and Development has been a source of deep disappointment to my delegation. The failure of the Conference to reach agreement on all the major issues on its agenda, in spite of the far- reaching concessions made by the Group of 77, is a bad omen for the future of international economic co-operation. The sixth session provided a golden opportunity to find meaningful solutions to current global economic problems, but the opportunity has, tragically, been lost because of intransigence on the part of a few delegations. The results of the session have certainly placed in jeopardy the future of UNCTAD and the negotiations on trade, development and related issues. This session must salvage what is clearly a desperate and untenable situation and take the necessary corrective measures to redress the situation. My delegation is ready and willing to play a positive role in such efforts, and urges all countries to adopt a constructive spirit in this regard.
143.	The specific problems of the least developed countries, the land-locked and island developing countries, have continued to worsen and escape solution. Whereas the economic outlook of the developing countries in general is bleak, that of the least developed countries is calamitous. Many of the least developed countries are today on the verge of collapse owing to the disastrous effects of the global crisis on their small and weak economies. While Uganda welcomes the commitment which all countries reaffirmed at Belgrade to the Substantial New Programme of Action for the 1980s for the Least Developed Countries  we make an urgent appeal for the speedy implementation of the Programme, so that the economic deterioration of the least developed countries is arrested before the situation becomes completely hopeless.
144.	As a net energy importer, Uganda attaches great importance to new and renewable sources of energy. We find it regrettable that not only has the enthusiasm which greeted the 1981 United Nations Conference on New and Renewable Sources of Energy dissipated, but practically no progress has been made in implementing the major decisions of the Conference and in: 3aching agreement on the outstanding issues. We therefore hope for an early decision on these matters.
145.	Uganda remains committed to economic co-operation among developing countries as a vital means of achieving collective self-reliance. We consider it to be a key component of the new international economic order as well as a means of enhancing economic and political stability in the developing world. Against the background of current economic problems and the deadlock in North- South negotiations, economic co-operation among developing countries provides a most important avenue for the development of developing countries. We shall continue to exert every effort to promote the achievement of the objectives and goals of economic co-operation among developing countries.
146.	The economic development and progress of the developing countries is part and parcel of the search for lasting world peace and security. The role which the United Nations has played in the past in this regard is commendable. We hope that Member States, individually and collectively, will enable the Organization to continue to play this role as we pass through this most difficult period the world economy has experienced in the last 50 years.
147.	In this connection, the call made by the heads of State or Government of Non-Aligned Countries at their 
seventh summit conference for the convening of an international conference on money and finance for development is a timely one and deserves the full support of the General Assembly. The need for a thorough restructuring of the international monetary and financial system in order to correct existing imbalances and inequalities in that system has long been recognized. The time has now come for concrete action to be taken.
148.	I wish on behalf of the Government and people of Uganda to reaffirm our full support for the purposes and principles of the United Nations and for the efforts which the Organization is making to maintain world peace and security and to promote international cooperation in the economic and social fields.






